Citation Nr: 0934561	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  04-20 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a heart disorder (coronary 
artery disease (CAD)).

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a cervical spine disorder 
(upper back condition).

3.  Whether there is new and material evidence to reopen a 
claim for service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
January 1967 to August 1981.  He had an additional period of 
service from August 1981 to February 1984, for which he is 
ineligible to receive benefits because his discharge was 
under other than honorable conditions.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2003 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran requested a Travel Board hearing in connection 
with his current claims.  A hearing was scheduled for 
December 8, 2006, but he did not appear for the hearing and 
made no attempt to reschedule.  Thus, the Board deems his 
request for a Travel Board hearing withdrawn.  38 C.F.R. § 
20.704(d) (2008).

In November 2007, the Board remanded the claims to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
proper notice under the Veterans Claims Assistance Act (VCAA) 
regarding reopening previously denied claims.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  On remand the AMC 
substantially complied with the Board's directives in further 
developing the claims, including insofar as providing this 
required VCAA notice.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In a December 2008 motion for reconsideration - received in 
April 2009, the Veteran's representative challenged the 
characterization of the issues in that remand as requests to 
reopen previously denied claims.  The Board denied this 
motion in June 2009, explaining that the characterization of 
the issues in that November 2007 remand was in the nature of 
a preliminary, unappealable, interlocutory order, not a final 
decision on the claims.  38 C.F.R. § 20.1100(b) (2008).  And 
in response to the representative's argument that VA, by 
affording the Veteran compensation examinations in April 2003 
in effect suspended (i.e., equitably tolled) the one-year 
period for timely appealing a July 2002 decision, which the 
Veteran received notice of in August 2002, the Board 
explained that, as indicated in 38 C.F.R. § 20.304, 
the filing of additional evidence after receipt of an adverse 
determination does not extend the time limit for initiating 
or completing an appeal from that determination, except as 
provided in 38 C.F.R. § 20.302(b), not applicable herein.


FINDINGS OF FACT

1.  A July 2002 rating decision denied the Veteran's claims 
for service connection for heart, cervical spine, and 
bilateral foot disabilities.

2.  The RO sent the Veteran a letter in August 2002 notifying 
him of that decision and apprising him of his procedural and 
appellate rights, but he did not appeal.

3.  The additional evidence received since that July 2002 
rating decision denying these claims is cumulative or 
redundant of evidence already considered in that decision or 
does not relate to unestablished facts needed to substantiate 
these claims or raise a reasonable possibility of 
substantiating them.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision denying service connection 
for heart, cervical spine, and bilateral foot disabilities is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (2008).

2.  New and material evidence has not been submitted since 
that rating decision to reopen these claims.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his possession that might 
substantiate the claims.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court/CAVC) held that VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and of the evidence and 
information needed to establish entitlement to the underlying 
benefit being sought.  To satisfy this requirement, VA 
adjudicators are required to look at the bases for the denial 
in the prior decision and to provide the claimant with a 
notice letter that describes what evidence would be necessary 
to substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  The 
Supreme Court held that the Federal Circuit had placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3). 

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 
2008, following the Board's November 2007 remand directing 
the providing of this VCAA notice - including to comply with 
the holding in Kent in terms of apprising him of the specific 
reasons his claims were previously denied so he could have an 
opportunity to submit or identify additional evidence to 
overcome those prior deficiencies in his claims.  The letter 
informed him both of the evidence required to reopen his 
previously denied claims and, if reopened, the type of 
evidence needed to establish his underlying entitlement to 
service connection.  The letter also informed him of his and 
VA's respective responsibilities in obtaining this supporting 
evidence and complied with Dingess, too, as it also apprised 
him of the downstream disability rating and effective date 
elements of his claims, in the event service connection is 
eventually granted.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained his 
service treatment records (STRs) and VA treatment records.  
There is no indication of any outstanding records pertaining 
to his claims.  

If the claims at issue, like here, have been previously 
considered - and denied, and the Veteran did not timely 
appeal the decision, then new and material evidence is 
required to reopen the claims under 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156 before the duty to assist is triggered and 
VA adjudicators may proceed to evaluate the underlying merits 
of the claims.  See 38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  And despite his and his representative's contentions 
to the contrary, since, as will be explained, the Board is 
denying the petition to reopen the claims for service 
connection for heart, cervical spine, and bilateral foot 
disabilities, absent this required new and material evidence, 
there is no obligation to schedule the Veteran for a 
VA compensation examination concerning these claims unless 
and until he first satisfies this threshold preliminary 
evidentiary burden.  38 C.F.R. § 3.159(c)(4)(iii).  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.

II.  Whether there is New and Material Evidence

The Veteran is attempting to reopen previously denied, 
unappealed claims.  However, for the reasons and bases 
discussed below, the Board finds that new and material 
evidence has not been submitted, so his petition to reopen 
these claims must be denied.

A July 2002 RO decision previously considered and denied the 
Veteran's claims for service connection for heart, cervical 
spine, and bilateral foot disabilities.  The RO determined 
there were no then current diagnoses of heart or foot 
disabilities in the records obtained from the VA Medical 
Center (VAMC) in Birmingham, Alabama, and that it was also 
questionable in these records whether the Veteran had a then 
current cervical spine (neck or upper back) disorder.  In any 
event, the RO further concluded, even assuming satisfaction 
of this threshold preliminary requirement that he establish 
he had these claimed disabilities, the fact remained that 
there also was no medical nexus evidence etiologically 
linking these disabilities to his military service - to show 
these conditions either occurred in or were caused by his 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
See also Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The RO sent the Veteran a letter on August 1, 2002 notifying 
him of that decision and apprising him of his procedural and 
appellate rights.  He did not submit any written statement 
within the next year - meaning prior to August 1, 2003, 
in response, expressing his disagreement with the RO's 
decision.  See 38 C.F.R. § 20.201 and Gallegos v. Principi, 
283 F.3d 1309 (Fed. Cir. 2002) (discussing what is needed to 
constitute a valid notice of disagreement (NOD)).

Although, in October 2002, the Veteran filed a NOD, it 
instead concerned a typographical error in that July 2002 RO 
decision in listing the then current disability rating for 
his already service-connected lumbar spine disability 
as 20 percent rather than 40 percent.  In January 2003, he 
filed a claim for an increased rating for the service-
connected residuals of his right tympanoplasty (which the 
Board has since denied in November 2007, on appeal, when 
remanding the other claims concerning his heart (CAD), upper 
back (cervical spine), and feet).



In scheduling VA compensation examinations in April 2003 for 
the Veteran's low back and right ear disabilities, to 
determine whether he was entitled to higher ratings for them, 
the RO also had him examined concerning his claimed heart, 
cervical spine, and bilateral foot disabilities.  The 
examinations for these disabilities previously had been for 
scheduled for May 2002, but he had failed to report for those 
earlier evaluations.  See 38 C.F.R. § 3.655(a) and (b) 
(indicating that when a claimant fails, without good cause, 
to report for a scheduled VA compensation examination in 
connection with an original claim like those for service 
connection at issue, the claim shall be decided based on the 
evidence already of record.)  On August 5, 2003, the RO 
confirmed and continued the prior denial of these claims 
concerning the heart, cervical spine, and bilateral 
foot disabilities, and only then did the Veteran appeal to 
the Board.  His NOD, in response that August 5, 2003 RO 
decision, was received on August 18, 2003, so just beyond the 
August 1, 2003 terminal date for timely appealing the RO's 
earlier July 2002 decision (as opposed to the more recent 
August 2003 decision).  Moreover, as the Board has since 
explained in the June 2009 letter denying the motion for 
reconsideration of the Board's November 2007 remand, in 
requiring the submission of new and material evidence to 
reopen these claims, those April 2003 VA examinations did not 
extend (i.e., equitably toll) the one-year period for 
timely appealing the RO's July 2002 decision.  38 C.F.R. 
§§ 20.302 and 20.304.  And since he did not timely appeal 
that July 2002 decision, only the more recent August 2003 
decision, that earlier July 2002 decision is final and 
binding on him based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.

The Board must first determine whether new and material 
evidence has been submitted since the RO's July 2002 decision 
that previously considered and denied these claims because 
this threshold preliminary determination, in turn, affects 
the Board's jurisdiction to adjudicate these claims on their 
underlying merits.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  If there is no new and material evidence, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993); and VAOPGCPREC 05-92 (March 4, 1992).

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

When a petition to reopen is presented, a two-step analysis 
is performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

The credibility of this evidence must be presumed, albeit 
just for the limited purpose of deciding whether it is new 
and material.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

As for the heart disability claim, considering the bases of 
the prior July 2002 denial, new and material evidence must 
suggest the Veteran has a current diagnosis of a heart 
disorder and that this disorder was incurred during or 
aggravated by his military service.  He may also 
alternatively establish this necessary linkage to his 
military service by showing this disability is secondary to 
an already service-connected disability.  38 C.F.R. 
§ 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

As for the cervical spine disability claim, considering the 
bases of the prior July 2002 denial, new and material 
evidence must suggest this disorder was incurred during or 
aggravated by the Veteran's military service or, 
alternatively, is secondary to an already service-connected 
disability.

And as for the bilateral foot disability claim, considering 
the bases of the prior July 2002 denial, new and material 
evidence must suggest the Veteran has a current diagnosis of 
a bilateral foot disorder and that this disorder was incurred 
during or aggravated by his military service or, 
alternatively, is secondary to an already service-connected 
disability.

Concerning this, as mentioned, since the July 2002 rating 
decision the additional evidence for consideration is the 
April 2003 VA compensation examinations, a VA joint 
examination in April 2005, and VA treatment records dated 
from March 2003 through May 2008.  On the one hand, this 
additional medical evidence is "new" in that it did not 
exist at the time of the July 2002 rating decision and, 
therefore, was not considered in that decision and could not 
possibly have been.  This additional medical evidence is not 
also material, however, especially insofar as addressing the 
equally important issue of whether the Veteran's heart, 
cervical spine or feet disorders were incurred in or 
aggravated by his military service or, alternatively, are 
secondary to an already service connected disability, in 
particular the disability affecting his low back.  Instead, 
this additional medical evidence indicates he does not have a 
heart condition and that, although he has degenerative joint 
disease of the cervical spine and neuropathy of the feet, 
there is not the required linkage between these conditions 
either directly or presumptively to his military service or, 
in the alternative, secondarily to his service-connected 
low back disability.  See Morton v. Principi, 3 Vet. App. 508 
(1992) (per curiam) (medical records merely describing the 
Veteran's current condition and the evaluation and treatment 
he is receiving are not material to the issue of 
service connection and are not sufficient to reopen a claim 
for service connection based on new and material evidence.).  
Indeed, to the contrary, here, the VA compensation examiner 
instead linked the Veteran's foot pain to excessive alcohol 
use, not to anything that had occurred during or coincident 
with his military service.

In order to reopen his claims, the Veteran must provide the 
unestablished facts missing from his original claims.  The 
essential basis of the RO's final and binding July 2002 
rating decision was the lack of a medical nexus opinion 
suggesting that his heart, cervical spine and/or foot 
conditions were attributable to his military service - 
either directly, presumptively, or secondarily to a service-
connected disability.  Therefore, because the newly submitted 
evidence does not contain medical nexus opinions supportive 
of his claims, this additional medical evidence does not 
provide the unestablished facts necessary to substantiate his 
claims.  His personal statements in this regard are not 
material within the meaning of 38 C.F.R. § 3.156.  
In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that a layman is not competent to offer a diagnosis and 
medical opinion regarding causation, and that such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Indeed, in Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court specifically noted that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

Also, to the extent the Veteran is merely reiterating 
arguments he made prior to the RO previously denying these 
claims in July 2002, this is not new evidence.  Cf. Bostain 
v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that 
is cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).

Hence, none of the additional evidence received since the 
RO's July 2002 rating decision is both new and material to 
the claims as defined by VA regulation.  See 38 C.F.R. § 
3.156.  Therefore, that decision remains final and binding.  
Furthermore, inasmuch as the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen these finally disallowed claims, the benefit-of-the-
doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

The petitions to reopen the claims for service connection for 
heart, cervical spine, and bilateral foot disabilities are 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


